Exhibit 10.5
FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          This Fourth Amendment to Second Amended and Restated Credit Agreement
(this “Fourth Amendment”), dated as of July 23, 2010 (the “Fourth Amendment
Effective Date”), is by and among DELTA PETROLEUM CORPORATION, a Delaware
corporation (“Borrower”), JPMORGAN CHASE BANK, N.A., a national banking
association, as Administrative Agent (“Administrative Agent”), and each of the
financial institutions a party hereto as Banks (hereinafter collectively
referred to as “Executing Banks,” and individually, an “Executing Bank”).
W I T N E S S E T H:
          WHEREAS, Borrower, Administrative Agent and the financial institutions
party thereto as Banks are parties to that certain Second Amended and Restated
Credit Agreement dated as of November 3, 2008 (as amended to date, the “Credit
Agreement”) (capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement after giving effect
to the amendments contemplated by Section 1 of this Fourth Amendment); and
          WHEREAS, Borrower has advised Administrative Agent and Banks that it
intends to enter into a purchase and sale agreement (the “Wapiti Sale
Agreement”) with Wapiti Oil & Gas, L.L.C. (“Wapiti”), pursuant to which Borrower
would sell certain Mineral Interests described on Exhibit A hereto and certain
tangible and intangible personal property related to such Mineral Interests,
including, without limitation, seismic data related thereto (the “Specified
Assets”), to Wapiti (such sale, the “Wapiti Sale”); and
          WHEREAS, Borrower has advised Administrative Agent and Banks that the
Wapiti Sale is prohibited by Section 9.5 of the Credit Agreement; and
          WHEREAS, Borrower has requested that Banks amend certain terms of the
Credit Agreement, including Section 9.5 of the Credit Agreement, to allow for
the Wapiti Sale, as more particularly described herein; and
          WHEREAS, subject to and upon the terms and conditions set forth
herein, Executing Banks have agreed to Borrower’s requests; and
          NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Borrower, Administrative Agent and Executing Banks hereby agree as follows:
          SECTION 1.  Fourth Amendment Effective Date Amendments.  In reliance
on the representations, warranties, covenants and agreements contained in this
Fourth Amendment, and subject to the satisfaction of each condition precedent
set forth in Section 4 hereof, the Credit Agreement is hereby amended effective
as of the Fourth Amendment Effective Date in the manner provided in this
Section 1.

1



--------------------------------------------------------------------------------



 



                    1.1    Amendments to Credit Agreement Definition.  The
following definition contained in Section 1.1 of the Credit Agreement shall be
amended to read in full as follows:
            “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Notes, each Facility
Guaranty which may now or hereafter be executed, each Borrower Pledge Agreement
which may now or hereafter be executed, each Subsidiary Pledge Agreement which
may now or hereafter be executed, the Existing Mortgages (including all
amendments thereto), all Mortgages now or at any time hereafter delivered
pursuant to Section 5.1, all Letters of Credit, the Certificate of Effectiveness
and all other certificates, documents or instruments delivered in connection
with this Agreement, as the foregoing may be amended from time to time.
                    1.2    Additional Credit Agreement Definitions.  Section 1.1
of the Credit Agreement shall be amended to add the following definitions to
such Section in appropriate alphabetical order:
            “Fourth Amendment”  means that certain Fourth Amendment to Second
Amended and Restated Credit Agreement dated as of July 23, 2010, among Borrower,
Administrative Agent and Banks party thereto.
            “Specified  Assets”  has the meaning given such term in the Fourth
Amendment.
            “Wapiti  Sale”  has the meaning given such term in the Fourth
Amendment.
            “Wapiti Sale Agreement”  has the meaning given such term in the
Fourth Amendment.
                    1.3    Mandatory Prepayments.  A new Section 2.6(d) is
hereby added to the Credit Agreement and shall read in full as follows:
            (d)    In addition to the foregoing, in the event and on each
occasion that any Net Proceeds are to be received by or on behalf of any Credit
Party in respect of the Wapiti Sale, Borrower shall cause, and shall cause each
Credit Party to cause, such Net Proceeds to be deposited directly with the
Administrative Agent and applied to prepay the Obligations consisting of the
outstanding balance of the Revolving Loan in an aggregate amount equal to 100%
of such Net Proceeds.
                    1.4    Cooperation with Financial Advisor.  A new
Section 8.16 is hereby added to the Credit Agreement and shall read in full as
follows:
            Section 8.16  Cooperation with Financial Advisor.  The Credit
Parties shall, at the sole expense of the Credit Parties, fully cooperate, and
shall cause Evercore Partners and any other financial advisor of the Credit
Parties, to fully cooperate, with any financial consulting firm in performing
its work as financial

2



--------------------------------------------------------------------------------



 



advisor to Administrative Agent and its counsel, which shall include, without
limitation, an analysis of the Credit Parties’ operations and restructuring
alternatives; provided, that, so long as no Event of Default exists,
Administrative Agent agrees that it and its counsel shall not engage a financial
advisor in connection with the Loan Papers prior to August 16, 2010 and shall
not engage a financial advisor in connection with the Loan Papers if the initial
closing of the Wapiti Sale is consummated on or prior to August 16, 2010 in
compliance with the terms of Section 9.5(c). Subject to the terms and provisions
of Section 14.17, the Credit Parties shall provide any financial advisor to
Administrative Agent and its counsel, and shall cause Evercore Partners and any
other financial advisor of the Credit Parties to provide any financial advisor
to Administrative Agent and its counsel, with any and all information or updates
requested by such financial advisor concerning the Credit Parties’ activities,
operations and financial condition.
                     1.5    Asset Dispositions.  Section 9.5 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
Section 9.5    Asset Dispositions.  Borrower will not, nor will Borrower permit
any other Credit Party to, sell, lease, transfer, abandon or otherwise dispose
of any asset other than:

  (a)  
the sale in the ordinary course of business of Hydrocarbons produced from
Borrower’s Mineral Interests;
      (b)  
the sale, lease, transfer, abandonment, exchange or other disposition of other
assets; provided, that, no sale, lease, transfer, abandonment, exchange or other
disposition by Borrower or any of its Subsidiaries of Borrowing Base Properties
with an aggregate value (which, in the case of assets consisting of Mineral
Interests, shall be the Recognized Value of such Mineral Interests and, in the
case of any exchange, shall be the net value or net Recognized Value realized or
resulting from such exchange) in any period between Scheduled Redeterminations
(for purposes of this clause (b) the Closing Date will be deemed to be a
Scheduled Redetermination) in excess of five percent (5%) of the Borrowing Base
then in effect shall be permitted pursuant to this clause (b); and
      (c)  
the sale of the Specified Assets and Piper pursuant to the Wapiti Sale;
provided, that, such sale shall only be permitted under this clause (c) to the
extent that the following conditions are each satisfied:
 

  (i)  
the initial closing of the Wapiti Sale is consummated on or prior to August 16,
2010;
 

3



--------------------------------------------------------------------------------



 



  (ii)  
100% of the consideration received in respect of the Wapiti Sale shall be in
immediately available cash;
      (iii)  
all Net Proceeds received by any Credit Party in connection with the Wapiti Sale
are applied immediately upon receipt as a prepayment of the Obligations
consisting of the outstanding balance of the Revolving Loan in accordance with
Section 2.6(d) hereof, and after giving effect to the prepayment made upon
consummation of the initial closing of the Wapiti Sale the outstanding balance
of the Revolving Loan shall not exceed $25,000,000;
      (iv)  
the Wapiti Sale Agreement, together with any exhibits and disclosure schedules
delivered pursuant thereto and all other material agreements relating to the
Wapiti Sale, shall be substantially consistent with the terms and conditions set
forth in the term sheet attached as “Exhibit B” to the Fourth Amendment;
      (v)  
Administrative Agent shall have received true and complete copies of (1) the
executed Wapiti Sale Agreement together with all exhibits and schedules thereto
at least two (2) Business Days prior to the date on which the initial closing of
the Wapiti Sale is consummated and (2) each other material agreement relating to
the Wapiti Sale within a reasonable period of time prior to the applicable
closing date in order for Administrative Agent to review such agreements, in
each case which agreements shall be certified by Borrower as being true, correct
and complete;
      (vi)  
the Wapiti Sale is consummated in accordance with the terms of the Wapiti Sale
Agreement;
      (vii)  
Piper does not own any assets other than the Mineral Interests identified on
Part II of “Exhibit A” to the Fourth Amendment and certain tangible and
intangible personal property related to such Mineral Interests;
      (viii)  
no Default or Event of Default exists immediately prior to or after giving
effect to the consummation of each closing of the Wapiti Sale;
      (ix)  
the Borrowing Base and Conforming Borrowing Base are automatically reduced to
$35,000,000 pursuant to the redetermination set forth in Section 3 of the Fourth
Amendment; and
 

4



--------------------------------------------------------------------------------



 



  (x)  
no Borrowing Base Deficiency exists immediately prior to the consummation of
each closing of the Wapiti Sale or after giving effect thereto, the mandatory
prepayment required by Section 2.6(d) hereof and the automatic reduction of the
Borrowing Base and Conforming Borrowing Base to $35,000,000 pursuant to the
redetermination set forth in Section 3 of the Fourth Amendment.
 

Except for the sale of Piper pursuant the terms of Section 9.5(c) above, in no
event will Borrower sell, transfer or dispose of any Equity in any Restricted
Subsidiary nor will any Credit Party (other than Borrower) issue or sell any
Equity or any option, warrant or other right to acquire such Equity or security
convertible into such Equity to any Person other than a Credit Party which is
directly or indirectly wholly-owned by a Credit Party. For the avoidance of
doubt, Borrower shall not, nor will Borrower permit any other Credit Party to,
sell, lease, transfer, abandon or otherwise dispose of the Midway Loop Assets or
the Newton Assets without the prior written consent of the Majority Banks (other
than a sale of such assets pursuant to the Wapiti Sale and in accordance with
the terms of Section 9.5(c) above).
                     1.6      Amendment to Capital Expenditures Covenant.
   Section 10.3 of the Credit Agreement shall be amended to read in full as
follows:
             Section 10.3 Capital Expenditures. Borrower will not, nor will it
permit any other Credit Party to, incur or make any Capital Expenditures in an
amount exceeding (a) $18,000,000 in the aggregate for all Credit Parties during
the Fiscal Quarter ending September 30, 2010, (b) $10,000,000 in the aggregate
for all Credit Parties during the Fiscal Quarter ending December 31, 2010, and
(c) $2,000,000 in the aggregate for all Credit Parties during the period
commencing on January 1, 2011 and ending on the Termination Date; provided, that
if the amount of Capital Expenditures permitted to be made in clause (a) or (b)
above exceeds the amount actually made in such Fiscal Quarter, such excess may
be carried forward to the following Fiscal Quarter or specified period under
clause (c) above, as applicable.
         SECTION 2.   Wapiti Sale Effective Date Amendments.     In reliance on
the representations, warranties, covenants and agreements contained in this
Fourth Amendment, and subject to the satisfaction of each condition precedent to
the sale of the Specified Assets and Piper as set forth in Section 9.5(c) of the
Credit Agreement (after giving effect to the amendments contemplated by
Section 1 of this Fourth Amendment) (the date on which such conditions are first
satisfied being referred to herein as the “Wapiti Sale Effective Date”), the
Credit Agreement is hereby amended effective as of the Wapiti Sale Effective
Date in the manner provided in this Section 2.

5



--------------------------------------------------------------------------------



 



                     2.1     Amendments to Credit Agreement Definition.  The
following definition contained in Section 1.1 of the Credit Agreement shall be
amended to read in full as follows:
            “Redetermination Date” means (a) with respect to any Scheduled
Redetermination, each March 1 and September 1, commencing with the first such
date to occur in the calendar year 2011, and (b) with respect to any Special
Redetermination, the first day of the first month which is not less than twenty
(20) Domestic Business Days following the date of a request for a Special
Redetermination; provided, that, the first Redetermination Date with respect to
any Special Redetermination shall not occur prior to January 15, 2011. The
Closing Date shall also constitute a Redetermination Date for purposes of this
Agreement.
                     2.2     Additional Credit Agreement Definitions.   
Section 1.1 of the Credit Agreement shall be amended to add the following
definitions to such Section in appropriate alphabetical order:
             “Budget” means the monthly budget attached as “Exhibit C” to the
Fourth Amendment, which budget sets forth in reasonable detail the projected
cash disbursements, including without limitation, Capital Expenditures, and
revenues of each Credit Party for the period commencing on June 30, 2010 and
ending on December 31, 2010.
                     2.3     Budget.  A new Section 8.17 is hereby added to the
Credit Agreement and shall read in full as follows:
             Section 8.17    Budget.   The Credit Parties shall comply, perform
and operate strictly in accordance with the Budget with no more than a 10%
variance on a monthly basis from the total cash disbursements for “G&A” expenses
(other than “Severance/Bonus” expenses as outlined in the Budget) set forth in
the Budget for such monthly period. The Credit Parties shall use any cash, funds
or other property of the Borrower and the other Credit Parties solely for the
purpose of funding its business operations consistent with the Budget. Borrower
shall deliver, or shall cause to be delivered, to each Bank within five
(5) Business Days following the delivery of each set of financial statements
referred to in Section 8.1(b)(ii), as of the month then ended, a reconciliation
of actual performance compared to Budget, delivered in a format acceptable to
the Administrative Agent.
                     2.4     Additional Financial Covenant.    A new
Section 10.5 is hereby added to the Credit Agreement and shall read in full as
follows:
             Section 10.5   Maximum Cash on Hand.  If at any time Borrower or
any other Credit Party maintains cash and cash equivalents in the aggregate for
all Credit Parties in excess of $10,000,000 (excluding cash pledged as of the
date of the Fourth Amendment and required to secure letters of credit existing
as of the date of the Fourth Amendment, including the Acquisition Letters of
Credit), Borrower will, and will cause such Credit

6



--------------------------------------------------------------------------------



 



Party to, repay any Obligations consisting of the outstanding balance of the
Revolving Loan in an amount equal to or greater than such excess within three
(3) Business Days.
                    2.5     Amendment to Events of Default.   Clause (c) of
Section 11.1 of the Credit Agreement shall be amended to read in full as
follows:
          (c)     Borrower shall fail to observe or perform any covenant or
agreement contained in Section 4.5, Section 8.1, Section 8.2, Section 8.3,
Section 8.6, Section 8.7, Section 8.14, Section 8.17, Article IX or Article X of
this Agreement;
                    2.6     Amendment to Exhibit E.  Exhibit E attached to the
Credit Agreement shall be amended and replaced in its entirety with Exhibit E
attached to this Fourth Amendment.
          SECTION 3.   Borrowing Base Redetermination. Borrower and Required
Banks agree that the Borrowing Base and the Conforming Borrowing Base shall each
be redetermined and automatically reduced to be $35,000,000 on and effective as
of the date on which the initial closing of the Wapiti Sale is consummated.
Notwithstanding anything to the contrary contained in the Credit Agreement, the
Borrowing Base and the Conforming Borrowing Base shall thereafter remain at
$35,000,000 until the next Scheduled Redetermination, Special Redetermination or
other adjustment to the Borrowing Base and Conforming Borrowing Base pursuant to
the Credit Agreement. The redetermination of the Borrowing Base provided for in
this Section 3 shall be automatic, shall not require any further action or
notice by Administrative Agent or any Bank, and shall not be construed or deemed
to be a Scheduled Redetermination for the purposes of Section 4.2 of the Credit
Agreement nor a Special Redetermination for the purposes of Section 4.3 of the
Credit Agreement.
          SECTION 4.   Conditions Precedent.  The amendments contained in
Section 1 hereof are subject to the satisfaction of each of the following
conditions precedent:
                     4.1     Closing Delivery.  Administrative Agent shall have
received counterparts of this Fourth Amendment duly executed by Borrower and
Required Banks and acknowledged by each Restricted Subsidiary.
                     4.2     Fees and Expenses.  Borrower shall have paid all
reasonable fees and expenses of counsel for Administrative Agent incurred, to
the extent the same have been invoiced and sent to Borrower on or prior to the
Fourth Amendment Effective Date, including all such fees and expenses incurred
in connection with the preparation, negotiation and execution of this Fourth
Amendment, and any other reasonable fees and expenses incurred or to be incurred
by Administrative Agent in connection with the preparation, negotiation and
execution of this Fourth Amendment.
                     4.3     Other Documentation.  Administrative Agent shall
have received such other documents, instruments and agreements as it may
reasonably request, all in form and substance reasonably satisfactory to
Administrative Agent.
          SECTION 5.   Representations and Warranties of Borrower.   To induce
Executing Banks and Administrative Agent to enter into this Fourth Amendment,
Borrower hereby

7



--------------------------------------------------------------------------------



 



represents and warrants to Banks and Administrative Agent as of the date of this
Fourth Amendment as follows:
                     5.1    Due Authorization; No Conflict.    The execution,
delivery and performance by Borrower of this Fourth Amendment are within
Borrower’s corporate powers, have been duly authorized by all necessary action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not violate or constitute a default under any
provision of applicable law or any Material Agreement binding upon Borrower or
result in the creation or imposition of any Lien upon any of the assets of the
Credit Parties except Permitted Encumbrances.
                     5.2     Validity and Enforceability.   This Fourth
Amendment constitutes the valid and binding obligation of Borrower enforceable
in accordance with its terms, except as (a) the enforceability thereof may be
limited by bankruptcy, insolvency or similar laws affecting creditor’s rights
generally, and (b) the availability of equitable remedies may be limited by
equitable principles of general application.
                     5.3     Accuracy of Representations and Warranties.    Each
representation and warranty of each Credit Party contained in the Loan Papers is
true and correct in all material respects as of the date hereof (except to the
extent such representations and warranties are expressly made as of a particular
date, in which event such representations and warranties were true and correct
as of such date).
                     5.4     Absence of Defaults.   No Default, Event of Default
or Borrowing Base Deficiency has occurred which is continuing.
                     5.5     No Defense.   Borrower has no defense to payment
of, or any counterclaim or rights of set-off with respect to, all or any portion
of the Obligations.
                     5.6     NO CLAIMS.   BORROWER AND EACH OTHER CREDIT PARTY
REPRESENTS AND WARRANTS THAT IT HAS NO CLAIMS (AS THE TERM IS DEFINED IN THIS
PARAGRAPH), DEFENSES, OFFSETS, OR COUNTERCLAIMS OF ANY NATURE WHATSOEVER AGAINST
ADMINISTRATIVE AGENT, BANKS AND THEIR RESPECTIVE PREDECESSORS, AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, SUCCESSORS,
AND ASSIGNS (COLLECTIVELY, THE “LENDER-RELATED PARTIES”). IT IS THE INTENTION OF
THE PARTIES THAT THE LENDER-RELATED PARTIES HAVE NO LIABILITY TO BORROWER OR ANY
OTHER CREDIT PARTY BY REASON OF ANYTHING OCCURRING PRIOR TO THE DATE OF THIS
FOURTH AMENDMENT RELATING TO CLAIMS COVERED BY THIS FOURTH AMENDMENT.
ACCORDINGLY, THIS FOURTH AMENDMENT IS MADE TO COMPROMISE, RESOLVE, SETTLE,
DISCHARGE, AND TERMINATE ALL ACTUAL AND POTENTIAL CLAIMS OF BORROWER AND THE
OTHER CREDIT PARTIES BY REASON OF ANYTHING OCCURRING PRIOR TO THE DATE OF THIS
FOURTH AMENDMENT RELATING TO CLAIMS COVERED BY THIS FOURTH AMENDMENT. THE TERM
“CLAIMS” AS USED IN THIS FOURTH AMENDMENT MEANS ALL ACCOUNTS, AGREEMENTS,
AVOIDANCE ACTIONS, BILLS, BONDS, CAUSES, CAUSES OF ACTION, CHARGES,

8



--------------------------------------------------------------------------------



 



CLAIMS, COMPLAINTS, CONTRACTS, CONTROVERSIES, COSTS, COUNTERCLAIMS, DAMAGES,
DEBTS, DEMANDS, EQUITABLE PROCEEDINGS, EXECUTIONS, EXPENSES, LEGAL PROCEEDINGS,
LIABILITIES, LOSSES, MATTERS, OBJECTIONS, OBLIGATIONS, ORDERS, PROCEEDINGS,
RECKONINGS, REMEDIES, RIGHTS, SETOFF, SUITS, SUMS OF MONEY, OF EVERY SORT AND
DESCRIPTION, INCLUDING BUT NOT LIMITED TO BREACH OF CONTRACT, BREACH OF ANY
SPECIAL RELATIONSHIP, BREACH OR ABUSE OF ANY FIDUCIARY DUTY, CONCEALMENT,
CONFLICTS OF INTEREST, CONSPIRACY, COURSE OF CONDUCT OR DEALING, DEBT
RECHARACTERIZATION, DECEIT, DECEPTIVE TRADE PRACTICES, DEEPENING INSOLVENCY,
DEFAMATION, CONTROL, DISCLOSURE, DURESS, ECONOMIC DURESS, EQUITABLE
SUBORDINATION, FRAUD, FRAUDULENT CONVEYANCE, FRAUDULENT TRANSFER, GROSS
NEGLIGENCE, INSOLVENCY LAW VIOLATIONS, INTERFERENCE WITH CONTRACTUAL AND
BUSINESS RELATIONSHIPS, MISREPRESENTATION, MISUSE OF INSIDER INFORMATION,
NEGLIGENCE, OBLIGATION OF FAIR DEALING, OBLIGATION OF GOOD FAITH AND FAIR
DEALING, OBLIGATION OF GOOD FAITH, PREFERENCE, SECRECY, SECURITIES AND ANTITRUST
LAWS VIOLATIONS, SUBSTANTIVE CONSOLIDATION, TYING ARRANGEMENTS,
UNCONSCIONABILITY, USURY, VIOLATIONS OF STATUTES AND REGULATIONS OF GOVERNMENTAL
ENTITIES, INSTRUMENTALITIES AND AGENCIES, WRONGFUL SETOFF, WHETHER DIRECT AND
INDIRECT, FIXED OR CONTINGENT, KNOWN OR UNKNOWN, WHETHER SOUNDING IN TORT, OR
BROUGHT UNDER CONTRACT OR STATUTE, AT LAW OR IN EQUITY, WHETHER OR NOT
LIQUIDATED, WHICH MAY HAVE ARISEN AT ANY TIME ON OR PRIOR TO THE DATE OF THIS
FOURTH AMENDMENT AND WHICH WERE IN ANY MANNER RELATED TO ANY OF THE LOAN PAPERS
OR THE ENFORCEMENT OR ATTEMPTED ENFORCEMENT BY ADMINISTRATIVE AGENT OR BANKS OF
RIGHTS, REMEDIES OR RECOURSES RELATED THERETO. TO THE EXTENT THAT ANY CLAIMS,
DEFENSES, OR OFFSETS EXIST AS OF THE DATE HEREOF, THEY ARE HEREBY WAIVED AND
RELEASED BY BORROWER AND EACH OTHER CREDIT PARTY IN CONSIDERATION OF EXECUTING
BANKS’ EXECUTION OF THIS FOURTH AMENDMENT. BORROWER AND EACH OTHER CREDIT PARTY
REPRESENTS AND WARRANTS THAT IT HAS NOT ASSIGNED ANY CLAIMS, OFFSETS OR DEFENSES
TO ANY PERSON, INDIVIDUAL AND/OR ENTITY.
           SECTION 6.   Covenants.
                     6.1     Information.   Borrower will provide Administrative
Agent with such information as may be reasonably requested by Administrative
Agent from time to time, within three (3) Domestic Business Days of such
request, including, without limitation, (a) copies of any bank or other
financial institution statements, (b) financial statements, (c) accounts
receivable and accounts payable agings, (d) transactional documentation,
(e) litigation pleadings, depositions, related documents and transcripts,
(f) letters of intent or offers to purchase, lease or license part, all or
substantially all of the assets or Equity of Borrower, and (g) letters of intent
or commitments for any capital investment, loan or other financing in or to
Borrower.
                     6.2     Access.   Administrative Agent and its agents shall
have reasonable access during normal business hours to Borrower’s and Restricted
Subsidiaries’ business premises to

9



--------------------------------------------------------------------------------



 



review, appraise and evaluate the collateral for the Obligations and to inspect
the financial records and other records of Borrower concerning the operation of
the Credit Parties’ businesses, the Credit Parties’ financial condition, the
transfers and expenditures of funds generated therefrom, the accrual of expenses
relating thereto, and any and all other records relating to the operations of
the Credit Parties. Borrower will, and will cause each other Credit Party to,
fully cooperate with Administrative Agent and its agents regarding such reviews,
evaluations, and inspections, and Borrower shall, and shall cause each other
Credit Party to, make its employees and consultants and professionals reasonably
available to Administrative Agent and Administrative Agent’s professionals and
consultants in conducting such reviews, evaluations, and inspections. Without
limiting the generality of the foregoing, Administrative Agent’s agents entitled
to access the premises shall include (i) Administrative Agent’s internal audit
team, and (ii) subject to Section 8.16 of the Credit Agreement, a financial
consulting firm selected by the Banks and at Borrower’s expense.
                     6.3     RELEASE OF CLAIMS; COVENANT NOT TO SUE.   EACH OF
BORROWER AND EACH OTHER CREDIT PARTY HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES, REMISES, ACQUITS, AND FULLY AND FOREVER RELEASES AND DISCHARGES THE
LENDER-RELATED PARTIES FROM ANY AND ALL CLAIMS WHICH BORROWER OR ANY OTHER
CREDIT PARTY EVER HAD OR NOW HAVE AGAINST THE LENDER-RELATED PARTIES. EACH OF
BORROWER AND EACH OTHER CREDIT PARTY COVENANTS AND AGREES NEVER TO COMMENCE,
VOLUNTARILY AID IN ANY WAY, FOMENT, PROSECUTE OR CAUSE TO BE COMMENCED OR
PROSECUTED AGAINST ANY OF THE LENDER-RELATED PARTIES ANY ACTION OR OTHER
PROCEEDING BASED UPON ANY OF THE CLAIMS WHICH MAY HAVE ARISEN AT ANY TIME ON OR
PRIOR TO THE DATE OF THIS FOURTH AMENDMENT AND WERE IN ANY MANNER RELATED TO ANY
OF THE LOAN PAPERS. WITHOUT IN ANY WAY MODIFYING OR LIMITING THE FOREGOING, AND
IN ADDITION TO THE FOREGOING, BORROWER AND EACH OTHER CREDIT PARTY HEREBY
INCORPORATES INTO THIS FOURTH AMENDMENT, RESTATES, ACKNOWLEDGES, AFFIRMS AND
AGREES TO EVERY WAIVER AND RELEASE OF ANY CLAIMS AS SET FORTH IN THE LOAN PAPERS
AS IF THE SAME WERE SET FORTH HEREIN
           SECTION 7.   Miscellaneous.
                     7.1     Other Terms.   No act committed or action taken by
Administrative Agent or any Bank under this Fourth Amendment or any other Loan
Paper will be used, construed, or deemed to hold such person to be in control of
Borrower or any other Credit Party, or the governance, management or operations
of Borrower or any other Credit Party for any purpose, without limitation, or to
be participating in the management of Borrower or any other Credit Party or
acting as a “responsible person” or “owner or operator” or a person in “control”
with respect to the governance, management or operation of Borrower or any other
Credit Party or their respective businesses (as such terms, or any similar
terms, are used in the Bankruptcy Code, the Internal Revenue Code, or the
Comprehensive Environmental Response, Compensation and Liability Act, each as
may be amended from time to time, or any other federal or state statute, at law,
in equity, or otherwise) by virtue of the interests, rights, and remedies
granted to or

10



--------------------------------------------------------------------------------



 



conferred upon Administrative Agent and Banks under this Fourth Amendment or the
other Loan Papers.
                     7.2     Reaffirmation of Loan Papers.   Any and all of the
terms and provisions of the Credit Agreement and the other Loan Papers shall,
except as amended and modified hereby, remain in full force and effect, and are
hereby ratified and confirmed. The amendments contemplated hereby shall not
limit or impair any Liens securing the Obligations, each of which are hereby
ratified, affirmed and extended to secure the Obligations.
                     7.3     Confirmation of Loan Papers and Liens; New
Value.   As a material inducement to Banks to make the agreements and grant the
amendments and limited waivers set forth herein, each of Borrower and each of
the other Credit Parties hereby (a) acknowledges and confirms the continuing
existence, validity and effectiveness of the Loan Papers and the Liens granted
thereunder, (b) agrees that the execution, delivery and performance of this
Fourth Amendment and the consummation of the transactions contemplated hereby
shall not in any way release, diminish, impair, reduce or otherwise adversely
affect such Loan Papers and Liens, and (c) acknowledges and agrees that the
Liens granted under the Loan Papers secure, and after the consummation of the
transactions contemplated hereby will continue to secure, the payment and
performance of the Obligations as first priority perfected Liens, subject to the
Permitted Encumbrances. All money and credit made available to Credit Parties,
if any, following the Fourth Amendment Effective Date as a result of the
agreements set forth in this Fourth Amendment constitutes new value as that term
is defined in 11 U.S.C. Section 547(a)(2), and such new value is intended by the
parties hereto to be given contemporaneously in exchange for any transfers made
hereunder or pursuant to any document executed in connection herewith or related
hereto. All transfers contemplated hereunder will be made for value and in the
ordinary course of business or financial affairs of the Credit Parties and the
recipients of such transfers and are being made according to ordinary business
terms.
                     7.4     No Implied Waivers.   No failure or delay on the
part of Administrative Agent or any Bank in exercising, and no course of dealing
with respect to, any right, power or privilege under this Fourth Amendment, the
Credit Agreement or any other Loan Paper shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under this
Fourth Amendment, the Credit Agreement or any other Loan Paper preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.
                     7.5     INDEMNIFICATION.     IN ADDITION TO, AND WITHOUT
LIMITATION OF, ANY AND ALL INDEMNITIES PROVIDED IN THE LOAN PAPERS, BORROWER AND
EACH OTHER CREDIT PARTY SHALL AND DO HEREBY, JOINTLY AND SEVERALLY, INDEMNIFY
AND HOLD EACH OF THE LENDER-RELATED PARTIES HARMLESS FROM AND AGAINST ANY AND
ALL CLAIMS, LIABILITY, LOSSES, DAMAGES, CAUSES OF ACTION, SUITS, JUDGMENTS,
COSTS, AND EXPENSES, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, ARISING OUT
OF OR FROM OR RELATED TO ANY OF THE LOAN PAPERS. IF ANY ACTION, SUIT, OR
PROCEEDING IS BROUGHT AGAINST ANY OF THE LENDER-RELATED PARTIES, BORROWER AND
EACH OTHER CREDIT PARTY SHALL, AT SUCH LENDER-RELATED PARTY’S REQUEST, DEFEND
THE SAME AT THEIR SOLE COST AND EXPENSE, SUCH COST AND EXPENSE TO BE A JOINT AND
SEVERAL LIABILITY OF

11



--------------------------------------------------------------------------------



 



BORROWER AND THE OTHER CREDIT PARTIES, BY COUNSEL SELECTED BY SUCH
LENDER-RELATED PARTY. NOTWITHSTANDING ANY PROVISION OF THIS FOURTH AMENDMENT OR
ANY OTHER LOAN PAPER, THIS SECTION SHALL REMAIN IN FULL FORCE AND EFFECT AND
SHALL SURVIVE ANY DELIVERY AND PAYMENT ON THE OBLIGATIONS, THIS FOURTH AMENDMENT
AND THE OTHER LOAN PAPERS.
                     7.6     Review and Construction of Documents.  Borrower and
each other Credit Party each hereby acknowledge, and represent and warrant to
Administrative Agent and Banks, that (a) Borrower and such other Credit Party
have had the opportunity to consult with legal counsel of their own choice and
have been afforded an opportunity to review this Fourth Amendment with their
legal counsel, (b) Borrower and such other Credit Party have reviewed this
Fourth Amendment and fully understand the effects thereof and all terms and
provisions contained herein, and (c) Borrower and such other Credit Party have
executed this Fourth Amendment of their own free will and volition.
                     7.7     Arms-Length/Good Faith.   This Fourth Amendment has
been negotiated at arms-length and in good faith by the parties hereto.
                     7.8     Parties in Interest.   All of the terms and
provisions of this Fourth Amendment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.
                     7.9     Expenses.   Without limiting the provisions of
Section 14.3 of the Credit Agreement but subject to the limitations set forth in
Section 8.16 of the Credit Agreement (as amended hereby), Borrower agrees to pay
all reasonable out of pocket costs and expenses (including without limitation
reasonable fees and expenses of any counsel, financial advisor, industry advisor
and agent for Administrative Agent) incurred before or after the date hereof by
Administrative Agent and its Affiliates in connection with the preparation,
negotiation, execution, delivery and administration of this Fourth Amendment and
the Loan Documents.
                     7.10    Counterparts.   This Fourth Amendment may be
executed in counterparts, and all parties need not execute the same counterpart;
however, no party shall be bound by this Fourth Amendment until Administrative
Agent, Borrower and Required Banks have executed a counterpart and all
Restricted Subsidiaries have executed the attached consent and acknowledgement.
Facsimiles shall be effective as originals.
                     7.11    Complete Agreement.   THIS FOURTH AMENDMENT, THE
CREDIT AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
OR AMONG THE PARTIES.
                     7.12    Headings.   The headings, captions and arrangements
used in this Fourth Amendment are, unless specified otherwise, for convenience
only and shall not be deemed to limit, amplify or modify the terms of this
Fourth Amendment, nor affect the meaning thereof.

12



--------------------------------------------------------------------------------



 



                     7.13    Governing Law.    THIS FOURTH AMENDMENT SHALL BE
GOVERNED BY, AND CONTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
[Signature pages to follow]

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective Authorized Officers on the date and year first
above written.

                  BORROWER:    
 
                DELTA PETROLEUM CORPORATION,         a Delaware corporation    
 
                By:/s/ Kevin K. Nanke    
 
      Kevin K. Nanke,    
 
      Chief Financial Officer and Treasurer    

          Each of the undersigned (i) consent and agree to this Fourth
Amendment, and (ii) agree that the Loan Papers to which it is a party shall
remain in full force and effect and shall continue to be the legal, valid and
binding obligation of such Person, enforceable against it in accordance with its
terms.

                  ACKNOWLEDGED AND AGREED TO BY:    
 
                DELTA EXPLORATION COMPANY, INC.,         a Colorado corporation
   
 
                By: /s/ Kevin K. Nanke    
 
       Kevin K. Nanke,    
 
       Chief Financial Officer and Treasurer    
 
                PIPER PETROLEUM COMPANY, a Colorado
corporation    
 
                By: /s/ Kevin K. Nanke    
 
       Kevin K. Nanke,    
 
       Chief Financial Officer and Treasurer    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                      CASTLE TEXAS EXPLORATION LIMITED         PARTNERSHIP, a
Texas limited partnership    
 
                    By:   Delta Petroleum Corporation, a Delaware            
corporation, its general partner    
 
                    By: /s/ Kevin K. Nanke               Kevin K. Nanke,        
      Chief Financial Officer and Treasurer    
 
                    DPCA LLC, a Delaware limited liability company    
 
                    By: /s/ Kevin K. Nanke               Kevin K. Nanke,        
      Chief Financial Officer and Treasurer    
 
                    DELTA PIPELINE, LLC, a Colorado limited         liability
company    
 
                    By:   Delta Petroleum Corporation, a Delaware            
corporation, its sole manager and sole member    
 
                        By: /s/ Kevin K. Nanke    
 
           Kevin K. Nanke,    
 
           Chief Financial Officer and Treasurer    
 
                    DELTA RISK MANAGEMENT, LLC,         a Colorado limited
liability company    
 
                    By:   Delta Petroleum Corporation, a Delaware            
corporation, its sole manager and sole member    
 
                        By: /s/ Kevin K. Nanke    
 
           Kevin K. Nanke,    
 
           Chief Financial Officer and Treasurer    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                JPMORGAN CHASE BANK, N.A.,         as Administrative Agent    
 
                By: /s/ Ryan Fuessel    
 
       Ryan Fuessel,    
 
       Senior Vice President    
 
                BANK:    
 
                JPMORGAN CHASE BANK, N.A.    
 
                By: /s/ Ryan Fuessel    
 
       Ryan Fuessel,    
 
       Senior Vice President    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



         
 
  BANK:    
 
       
 
  BANK OF MONTREAL    
 
       
 
  By:
 
   
 
  Name:
 
   
 
  Title:
 
   

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                  BANK:    
 
                DEUTSCHE BANK TRUST COMPANY
AMERICAS    
 
                By: /s/ Enrique Landaeta         Name: Enrique Landaeta        
Title: Vice President    
 
                By: /s/ Marcus M. Tarkington         Name: Marcus M. Tarkington
        Title: Director    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                  BANK:    
 
                KEYBANK NATIONAL ASSOCIATION    
 
                By: /s/ David A. Wild         Name: David A. Wild         Title:
Vice President    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                  BANK:    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
                By: /s/ Monte E. Deckerd         Name: Monte E. Deckerd        
Title: Senior Vice President    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                  BANK:    
 
                BANK OF OKLAHOMA, N.A.    
 
                By: /s/ Michael M. Logan         Name: Michael M. Logan        
Title: Senior Vice President    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                  BANK:    
 
                NATIXIS         (f.k.a. Natexis Banques Populaires)    
 
                By: /s/ Donovan C. Broussard         Name: Donovan C. Broussard
        Title: Managing Director    
 
                By: /s/ Liana Tchernysheva         Name: Liana Tchernysheva    
    Title: Director    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



         
 
  BANK:    
 
       
 
  BARCLAYS BANK PLC    
 
       
 
  By:
 
   
 
  Name:
 
   
 
  Title:
 
   

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                  BANK:    
 
                BANK OF SCOTLAND PLC    
 
                By: /s/ Julia R. Franklin         Name: Julia R. Franklin      
  Title: Assistant Vice President    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 



--------------------------------------------------------------------------------



 



                  BANK:    
 
                CAPITAL ONE, NATIONAL ASSOCIATION    
 
                By: /s/ Wesley Fontana         Name: Wesley Fontana        
Title: Vice President    

Signature Page
Fourth Amendment to Second Amended and Restated Credit Agreement
Delta Petroleum Corporation

 